Title: To Thomas Jefferson from Samuel Smith, 21 October 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Baltimore 21. Octr. 1801
The Inclosed was sent to me by a Person now in Jail for Debt, He claims being introduced to me by Mr. Claiborne—I have no Recollections of that circumstance—nor have I any Knowledge of him or his character—He wishes me to release him from his present Confinement, but from his own Story I cannot See that he merits any Attention, if he has any claim on the Publick, his Father would Certainly not refuse him the small sum 75 Dolls. for which he is Confined—I take the Liberty to give this Information—he writes me that his Recommendations are from Mr. Wythe & Mr. Munroe, which ought certainly to have great Weight. Accept the Assurance of my most perfect Respect
S. Smith
 